 GIBSON GREETING CARDSGibson Greeting Cards,Inc. and Janet Middlebrooks.Case 9-CA-7390August 3, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn April 30, 1973, Administrative Law Judge PaulBisgyer issued the attached Decision in this proceed-ing. Thereafter, General Counsel filed exceptions anda supporting brief, and Respondent filed cross-excep-tions and a brief in support thereof and in answer tothe General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASEPAUL BISGYER, Administrative Law Judge: This proceed-ing, with all the parties represented, was heard on February8, 1973, in Cincinnati, Ohio, on the complaint of the Gener-al Counsel issued on December 19, 1972,1 and the answerof Gibson Greeting Cards, Inc., herein called the Respon-dent or Company. In issue is the question whether the Re-spondent interfered with, restrained, or coerced employeesin the exercise of their self-organizational rights in violationof Section 8(a)(1) of the National Labor Relations Act, asamended .2 At the close of the hearing, the parties waived1The complaint is based on original and amended charges filed by JanetMiddlebrooks on October 30 and December 11, 1972, respectively, copies ofwhichwere duly served on the Respondent by registered mail on November3 and December 13, 1972, respectively2 Section 8(a)(1) of the Act makes it an unfair labor practice for an employ-er "to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteedin section7" Insofar as pertinent, Section 7 providesEmployees shall have the right to self-organization, to form, join, orassistlabor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activities239oral argument but subsequently the General Counsel andthe Respondent filed briefs in support of their respectivepositions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced by the parties, Imake the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, is engaged inthemanufacture of greeting cards and other items at itsprincipal place of business in Cincinnati, Ohio. It annuallyships directly from its plant manufactured products valuedin excess of $50,000 to its customers located outside of Ohio.It is conceded, and I find, that the Respondent is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDIt is admitted,and I find,that International AssociationofMachinists and AerospaceWorkers, AFL-CIO,hereincalled the Union,is a labor organization within the meaningof Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.Advent of the Union; questions presentedOn or about September 7, 1972,3 the Union initiated adrive to organize the Respondent's employees with the dis-tribution of handbills in front of the plant 4 A second distri-bution occurred shortly before October 24. It is the GeneralCounsel's position that two supervisors, Ronald Hartmanand Hugh L. Sweeney, unlawfully interfered with theUnion's organizational efforts on four occasions. To sup-port his case, the General Counsel presented the testimonyof employees Robert Crisp, Gene Paytes, and Thomas Sta-cy, all of whom solicited employees to sign union cards andattended union meetings. The Respondent denies the com-mission of any unfair labor practices and the supervisorystatus of Hartman and argues that, in any event, the effectsof the conduct in question were neutralized by theRespondent's notice to employees posted on November 28.We turn to the evidence which doubtlessly is far from over-whelming.2.Assistant Supervisor Hartman's remarksto employee CrispCrisp, a machine adjuster in the packaging department,for the purpose of collective bargaining or other mutual aid or protection3All dates refer to 19724 There is some evidence of an earlier abortive organizational effort by anunidentified union.205 NLRB No. 50 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas been in the Respondent's employ for some 5 years. Onthe morning of September 8, the day following the Union'sappearance at the plant,Assistant Supervisor Hartman 5came to Crisp's machine, as he customarily did, with ordersfor the "day's run." Crisp, who was on friendly terms withHartman and had known him from high school days, raisedthe subject of the Union's appearance at the plant.' Thereisa conflict in the testimony as to what was said in theensuing conversation. According to Crisp, the followingtranspired:He asked Hartman"what about this union outfront last night?"Hartman replied,"Boy, you will get firedmentioning that around here."Cnsp thereupon stated thatthe union cards which were distributed the night beforeindicated that the employees were protected by Federal law.To this, Hartman remarked that "they can use any excusesthey want to fire you, they don't have to mention union."Under cross-examination,Crisp testified that Hartman toldhim that he (Crisp) would be fired if he got involved inunion activities but that Hartman did not identify whowould do the firing. Crisp further testified that he did notregard Hartman's statements as a threat 7 but interpretedthem"[a]s a conversation."According to Hartman's account, Crisp asked him if hehad received"a passout" upon leaving the plant the nightbefore and he gave an affirmative answer,adding that hedid not want "to have anything to do with it; that you couldpossibly lose your job over it"; and that he had thrown his"paper" in the garbage. Hartman also testified that Crispmade no response.In addition,Hartman categorically de-nied that he ever told Crisp, in substance, that the Companycould find a way to fire him.It is thus clear from both versions of the conversation thatitwas Hartman who raised the specter of an employee'sdischarge for supporting the Union. I find Crisp's furthertestimony plausible that Hartman also indicated that theCompany could utilize a pretextual reason to justify such adischarge.As later discussed, employee Paytes credibly tes-tified that Hartman made a similar statement to him. Ac-cordingly, I creditCrisp's testimony concerning hisSeptember 8 conversation with Hartman.3.The Union's second distribution of handbills;the Respondent's announced opposition to theUnion and other events onOctober 24Nothing of significanceseemsto have occurred from Sep-tember 9 until shortly before October 24, when the Unionagain appeared outside the plant and distributed leaflets.On the latter date,the Respondent had the manager of eachdepartment read to employees under his supervision a pre-paredstatementof the Company's opposition to the Union.The written statement was not put in evidence and no claim5As later found,Hartman is a supervisorwithin the statutorydefinition6 According to Crisp's uncontradicted and creditedtestimony, he andHartman had conversations in the past concerning union, although"union"is "dirty word"not mentionedin the plant It further appears that both ofthem also had frequent conversationson other subjects in which they"agitat-ed each other"Itappearsfrom Crisp's testimonythat during the investigation of thecharges herein a Board agent explained to him the coerciveimplications ofHartman's remarksismade that it exceeded permissible limits of privilegedspeech. Crisp credibly testified, without contradiction, that,after Karl Sipple, manager of the assembly operations, readthe statement to the employees in Crisp's area,Crisp wasunable to secure a copy of the statement to show the unionrepresentatives, although the Company was willing to haveSipple reread it to him if there was anything in it that he didnot understand.On the same day, while employees Stacy and Paytes wereat the latter'smachine discussing the statement Sipple hadread to the employees, Assistant Supervisor Hartman ap-proached and ordered them not to huddle. Stacy thereuponleft. There is an irreconcilable dispute whether, after Stacy'sdeparture,Paytes engaged Hartman in a conversation.Paytes testified that the following occurred: He asked Hart-man why he told them not to huddle. Hartman answered"because they will think you are talking union." WhenPaytes retorted that employees "have a right to talk union,"Hartman responded, "Yes you do but they will find rea-sons to get rid of you." At one point, Hartman also statedthat he knew who the organizers were but would not tellPaytes. Paytes further testified that he did not believe thatHartman, whom he considered a friend, was threateninghim. Contradicting Paytes, Hartman denied that such aconversation ever occurred and specifically disclaimedmaking the statements attributed to him.Paytes impressed me as a candid and honest witness andnot one who would contrive a story to involve a friend, suchas Hartman was. Moreover, as an employee of the Respon-dent for 5 years working under Hartman's supervision, it ishighly unlikely that Paytes would bear false testimonyagainst him.8Nor do I find that Paytes'willingness to givethe foregoing testimony to help the Charging Party, whoclaimed that she was being subjected by the Company todisciplinary action because of her union activity," impugnsPaytes' credibility, as the Respondent argues. I, according-ly,accept Paytes' account of his conversation with Hart-man.Another incident alleged to violate employees'self-orga-nizationalrights occurred on the same day (October 24) andinvolved Hugh L. Sweeney, supervisor of the packagingdepartment and employee Stacy who worked under him.Here,too, there is a serious conflict in testimony.The fol-lowing is Stacy's account:While walking by Sweeney'sdesk, Sweeney stopped him and advised him to "watch"with whom he runs around. Stacy inquired whether Swee-ney meant Wes Devord,10 another employee. Sweeney an-swered that he did not and asked whether he was a friendof Bob Crisp. In reply, Stacy said that they were "not realbig friends" but he knew Crisp and inquired what Sweeneywas talking about. Sweeney responded that, if Stacy didn't8Georgia Rug Mill,131NLRB 1304, 1305, In 29 The original unfair labor practice charge filed by Janet Middlebrooks onOctober 30 alleges that"[o]n or about October 4,1972 and thereafter[theRespondent]has harassed Janet Middlebrooks because of her activities onbehalf of the [the Union]" No such allegation, however, was includedin the complaint10 It appears that at an earlier date Devord was charged with assault andbattery on a policeman For this reason, Sweeney had spoken to Stacy manytimes and advised him not to associate with Devord Although Stacy conced-ed that Sweeney was good intentioned when he spoke to him about Devord,he thought his associations should not be discussed on company time. GIBSON GREETING CARDS241know,he was "in pretty bad shape."When Stacy repeatedhis inquiry,Sweeney answered that he could not"say theword but you should know whatImean."This evokedStacy's remark that"[t]here is only one word around herethat is mean and nasty and I am not going to say it either."On this note,the conversation ended.Stacy testified that theword he was referring to was the union.According to Stacy,Crisp was more actively involved in soliciting employeesignatures to union cards than any other employee.Sweeney, who it appears had some personal interest inStacy's progress in the plant,testified that in his conversa-tion with Stacy on October 24, he was referring to Devordbut deliberately refrained from identifying Devord by namebecause he feared for his safety at the hands of Devord ifStacy reported the conversation to Devord.Specifically,Sweeney testified that,after seeing Stacy speaking to De-vord on three or four occasions on October 24 away fromtheir work areas, he approached Stacy and told him that hewas "bumming with the wrong people again, [and] if youkeep it up you are going to get in trouble."Although Swee-ney testified that that was the extent of the conversation andthat Stacy did not ask him what was he driving at, he didsubsequently admit that Stacy made that inquiry and thathe (Sweeney)told Stacy that he thought that Stacy knew towhom he(Sweeney)was referring.Sweeney also testifiedthat he could not recall whether he mentioned"the word"in the conversation but, when shown his pretrial affidavitwhich he had previously given to a Board agent,he agreedthat he did use that term.He further testified that he usedthat term to describe Devord and, as indicated above, he didso in order to avoid bodily harm should Stacy relate hisremarks to Devord. However,Sweeney admitted that inprior conversations with Stacy after Devord had beencharged with assault and battery on a policeman, he toldStacy that,in associating with Devord, "he was not bum-ming with the right kind of people."It strains one's credulity to believe Sweeney's testimonythat he feared that Stacy would inform on him to Devordifhe told Stacy not to associate with Devord by name butthat he was not apprehensive if he referred to Devord in hisconversation by clear implication.It is even more difficultto accept Sweeney's testimony in view of his admission thaton many prior occasions he was not reluctant to identifyDevord by name when he advised Stacy not to associatewith him.Indeed,there is no evidence that on those occa-sions Stacy reported Sweeney's remarks to Devord or thatSweeney, as a consequence,sufferedinjuryat the hands ofDevord.On the other hand,I find Stacy a very convincingwitnesswho, I doubt, would testify falsely and thus incur hissupervisor's displeasure.Accordingly,I credit his testimony.4.November 8 episodeThe complaint alleges that on or about November 8 Su-pervisor Sweeney threatened"employees with discriminato-ry disciplinary action if they were seen talking to otheremployees outside their work areas, in an attempt to impedethe Union's organizational campaign...."As there is nosubstantial evidence of improper motivation on Sweeney'spart with respect to this incident,it is unnecessary to makedetailed findings or credibility resolutions.Employee Crisp testified that on November 8, Sweeneyapproached him at his machine and angrily told him that hewas not to leave his area or talk to anyone,although he hadnot been previously restricted to his work area. However, itappears that Crisp actually was not prohibitedfrom leavingthe area to secure supplies or for other business reasons but,ifhe left for such reasons, he was required to inform hissupervisor or his coworkers where he was going so that hecould be located when needed.Crisp further testified thata day or two later he ignored Sweeney's admonition and lefthis work area without permission to make a personal tele-phone call; that on his way back he met Sweeney who askedhim whether he had reported to anyone that he was leavinghis work area to make the call;that he told Sweeney thathe had not;and that Sweeney shook his head in disgust andwalked away. Crisp also testified that he was surprised thathe was not given a written disciplinary notice for this infrac-tion.According to Sweeney, his reprimand of Crisp originatedin an incident that occurred earlier in the day on November8.Hartman and Sweeney testified,without contradiction,that before noon of thatday, Crispleft his work area tomake a telephone call; that, in his absence,a machine brokedown and Hartman was unable to locate him to fix it be-cause Crisp failed to inform anyone where he was going;that when he returned Crisp admitted to Hartman that hedid not have permission to make the call and expressed hisregret;and that Hartman then reported the incident toSweeney.Concerning the reprimand,Sweeney testified,as follows:In the afternoon he was informed that Crisp was again usingthe telephone.He thereupon went to the "break area,"where the telephone was located,and saw Crisp still on thetelephone.When Crisp finished his call, Sweeney repri-manded him for using the telephone without permission;mentioned that Crisp had done the same thing in the morn-ing; and warned Crisp that he would receive a written disci-plinary notice if he repeated this offense.As indicated above, regardless of whose version is cred-ited, no violation is established. The record is devoid of anyevidence indicating that the Sweeney's instructions andwarningto Crispweredictated by Crisp's union activities.5.TheRespondent's disavowal noticeto employeesFelix S. Gora, the Respondent's plant manager,testifiedthat, after the original unfair labor practice charge in thiscase was filed on October 30, he became aware that a con-tention was being made that certain supervisors were unlaw-fully restricting discussions of unions.As a result, Goratestified,the document,quoted below,signed by PersonnelDirector Jim Johnson was posted on November 28 on bulle-tin boards located throughout the building.Thisdocumentread, as follows:NOTICEIt recently came to my attention that some weeks agoa statement was made to a Gibson employee which 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight be taken as warning that disciplinary actioncould result from lawful activities such as discussionsof unions. This, of course, is not Gibson policy. Discus-sions of any matters have always been permissible aslong as they do not interfere with the performance ofjob responsibilities./Jim JohnsonThere is no evidence, nor is it contended, that this notice didnot come to the attention of the employees.6.Hartman's supervisory authoritySince 1969 Hartman has been an assistant supervisor inthe packaging department working under Supervisor Swee-ney. The packaging department employs some 79 employ-ees. Hartman is immediately responsible for several sectionsin that department, directing the work of 23 to 30 employeesand sometimes as many as 40. In Sweeney's absence andwhen Sweeney takes his 5-week vacation,Hartman is incharge of the entire packaging department. Like Sweeney,who concededly is a supervisor under the Act, Hartman ishourly paid.) iHartman receives from Sweeney work orders which origi-nate in the production control department. Hartman, inturn, distributes these orders among the machine operatorsand is responsible for their proper execution. When a T.O.(temporary out of line) order is received by him, he sees that,in accordance with established procedures, it is givenpriori-ty over other orders in process. He helps employees solveproblems they may encounter in their work and, when thereis a shortage of stock handlers, he may temporarilyassist insuch duties. As part of his responsibilities, Hartman de-termineswhat machines to operate and transfers employeesfrom one machine to another.12In addition, Hartmanseesthat employees return to workon time after having their lunch and that they do not leavetheirwork areas unnecessarily. He also may grant anemployee's request for time off during the day, althoughHartman testified he first speaks to Sweeney about the re-quest. In Sweeney's absence, Hartman approves employees'timecards. It is undisputed that Hartman does not have theauthority to hire, promote, discharge, or suspend employeesor grant merit increases. However, with respect to meritincreases,Sweeney has "occasionally" spoken to Hartmanconcerning the performance of an employee under consid-eration. Moreover, Hartman has issued to employees verbaland written warnings with respect to "questions of a lessernature," such as consistently returning late to work fromlunch or leaving the employee's work area without notifica-tion to him or Sweeney.13 There is also undisputed testimo-ny by employee Crisp that he was given a disciplinary noticefor insubordination toward Hartman. Finally, to assure thatitHartman testified that he earns more than the employees he supervisesexcept 9 of the 13 men12 I do not credit Hartman's testimony that he exercises that authority onlyafter consulting Sweeney In his pretrial affidavit,Hartman did not qualifyhis authority to transfer employees13Although Hartman testified that before issuing a warning,he consultswith Sweeney or, in his absence with Karl Sipple, Sweeney's superior, hispretrialaffidavitdoes not contain this qualificationIdo not creditHartman's testimony in this respectemployees did not overlook his supervisory status,Hartmanquestioned Crisp and Stacy whether they knew who theirimmediate supervisor was and approved their responsesacknowledging that it was Hartman.In view of the foregoing, I find, contrary to theRespondent's contention, that Hartman responsibly directsemployees in the sections assigned to him in more thanroutine fashion and that, in performing his duties, he exer-cisesindependent judgment sufficient to constitute him asupervisor within the statutory definition.14B.Concluding FindingsAs indicated above, the General Counsel relies on fourincidents to establish that the Respondent interfered with,restrained, and coerced employees in the exercise of theirself-organizational rights, in violation of Section8(a)(1) oftheAct.One of these incidents involves SupervisorSweeney'sNovember 8 limitation placed on employeeCusp's departures from his work area. I have found noevidence that this restriction was improperly motivated bya desire to impede the union campaign, as alleged in thecomplaint, rather than by legitimate production consider-ations and I therefore conclude that the Act was not violat-ed in this respect. The other three instances of allegedmisconduct concern the separate responses of Assistant Su-pervisor Hartman, at best a minor functionary, to inquiriesmade of him by employees Crisp and Paytes, and an admo-nition given by Supervisor Sweeney to employee Stacy. I amnot persuaded that, under the special circumstances of thecase, that Hartman's remarks and Sweeney's admonitionhad such a coercive impact on the employees as to consti-tute an infringement of their statutory rights.Without repeating the details, Hartman on September 8,in reply to Crisp's question what he thought of the Union'sappearance at the plant the day before, stated that employ-ees could be fired for mentioning the Union "around here"and that the Company could find nonunion reasons tojusti-fy the discharge. A similar statement was made by Hartmanto Paytes more than 6 weeks later when Paytes asked Hart-man why he previously told Stacy and him not "to huddle."Specifically,Hartman answered that the Company wouldthink they were "talking union" and that, although Hart-man acknowledged that employees had the right to talkabout unions, he added that the Company, however, couldfind reasons "to get rid of you." Hartman also indicatedthat he was aware of the identity of union organizers. Mani-festly,Hartman's remarks were not part of a deliberateantiunion campaign undertaken by him or the Respondentto dissuade employees from joining or supporting the Unionbut appear to be an expression of his personal opinionelicited by inquiries of two employees, Crisp and Paytes,with whom Hartman was on friendly terms. In fact, Crispfrequently engaged in conversations with Hartman con-14 Section 2(11) of the Act defines the term "supervisor"as meaning-any individual having authority,in the interestof the employer, tohire, transfer, suspend, lay off, recall, promote,discharge, assign, re-ward, or discipline other employees, or effectivelyto recommend suchaction, ifin connection with the foregoingthe exercise of such authorityisnotof a merely routine orclerical nature,but requires the use ofindependentjudgment GIBSON GREETING CARDScerningvarioussubjects,includingunions.ViewingHartman's statements in the context in which they weremade and the friendly relationship of the parties to theconversations, I have no reason to believe that Crisp orPaytes thought that Hartman on the occasions in questiondid more than conjecture about the Respondent's possiblereaction to the union movement. Indeed, it is probably be-cause Crisp and Paytes did not regard Hartman's remarksas reflecting company policy that they candidly admittedthat they did not feel threatened, although, to be sure, athreat need not be effective to constitute unlawful restraintupon employee rights.15 Moreover, if there were any doubtthat Hartman's statements did not represent company poli-cy, the Respondent's posted notice to employees shouldhave dispelled it. Thus, the notice unequivocally declaredthat it was not the Company's policy "that disciplinary ac-tion could result from lawful activities such as discussionsof unions" but, on the contrary, the notice added that"[d]iscussions of any matters have always been permissibleas long as they do not interfere with the performance of jobresponsibilities."All things being considered, including the friendly rela-tionship existing between Hartman and employees Crispand Paytes, the fact that only two out of several hundredemployees in the plant were involved in the alleged instan-ces of unlawful interference, the Respondent's voluntaryannouncement of the Company's nondiscriminatory policyconcerning union activities, the absence of evidence of acompany history of prior funfair labor practices, and the factthat, except for Sweeney's admonition discussed below, noother supervisor, much less a high management official,15See, for example,N L R B v Illinois Tool Works,153 F 2d 811, 814 (C A7),where the court observed that "the test of interference, restraint andcoercion under S 8(I) does not turn on the employer's motive or whether thecoercion succeeded or failed [citations omitted] The test is whether theemployer engaged in conduct which, it may reasonably be said, tends tointerferewith the free exercise of employee rights under the Act"243engaged in antiunion conduct, I find that effectuation of thepolicies of the Act does not require that a finding be madethat Hartman's remarks constituted an infringement of em-ployee rights under Section 8(a)(1) of the Act or that anorder be entered based thereon.As for Sweeney's conduct, I have found that he admon-ished Stacy, an employee in whom Sweeney had taken apersonal interest, not to associate with Crisp, implying, asthe reason, Crisp's involvement in union activity. I findSweeney's statements too ambiguous to support an 8(a)(1)finding of a veiled threat of reprisal for Stacy's union activi-ty, as alleged in the complaint. Accordingly, I recommenddismissal of the complaint in its entirety.Upon the basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The Respondent has not engaged in the unfair laborpractices alleged in the complaint.ORDER i6Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, it is ordered that the complaint issuedherein against the Respondent, Gibson Greeting Cards,Inc., be, and it hereby is, dismissed.16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, recommendations, and recommended Order, herein shall, asprovided in Sec. 102 48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and order, and all objectionsthereto shall be deemed waived for all purposes